I do not dissent to the law as announced in this case, but am of the opinion that the evidence was not sufficient to establish the fact of the residence of petitioner in the State of California, after the parents of the prosecutrix had come to Oklahoma and forcibly taken her and her child to the State of *Page 68 
California from their established home in Oklahoma. In other words, I think the evidence showed that petitioner's only reason for being in the State of California was to try and induce his wife to return with their child to her Oklahoma home. If the evidence was such as to establish the residence of petitioner in the State of California, as found by the majority opinion, then the opinion is correct.